Citation Nr: 9929963	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  97-33 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318 (West 1991).  

3.  Basic eligibility for Survivors' and Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1942 to September 
1945.  He died in March 1996.  The appellant is the veteran's 
surviving spouse.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a decision of June 1997 by the Department of 
Veterans Affairs (VA) Philadelphia, Pennsylvania, Regional 
Office (RO).  In the decision, the RO denied service 
connection for the cause of the veteran's death, denied 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 1991), and 
denied Survivors' and Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35.

In a December 1997 substantive appeal, the appellant 
requested a hearing before the Board.  After that hearing was 
scheduled, the appellant, by a written statement dated in 
August 1997, withdrew her request for a hearing.  The Board 
may proceed with appellate review.  


FINDINGS OF FACT

1.  During his lifetime, the veteran established service 
connection for bilateral defective hearing, rated as 40 
percent disabling; an anxiety reaction, rated as 10 percent 
disabling; and malnutrition, rated as noncompensably 
disabling.

2.  The veteran's death certificate shows that he died on 
March [redacted], 1996, due to metabolic acidosis due to or 
as a consequence of a heart block due to or as a consequence of 
sick sinus disease.

3.  There is no competent medical evidence of the presence a 
cardiovascular disorder during service or within one year 
after service.

4.  There is no competent medical evidence linking the 
veteran's death to his period of active service or to his 
service-connected disabilities.

5.  The veteran was not totally disabled for a period of 10 
or more years immediately preceding his death.  

6.  The veteran did not die of a service-connected disability 
and did not die while having a disability evaluated as total 
and permanent in nature resulting from a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause the 
veteran's death is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The criteria for entitlement to dependency and indemnity 
compensation are not met.  38 U.S.C.A. § 1318(b) (West 1991).  

3.  Basic eligibility for Survivors' and Dependents' 
Educational Assistance is not established.  38 U.S.C.A. 
§ 3501 (West 1991 & Supp. 1999); 38 C.F.R. § 21.3021 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for the Cause of the 
Veteran's Death

The appellant contends that the veteran's death was related 
to his service and to his service-connected disabilities.  In 
reviewing any claim for VA benefits, the initial question is 
whether the claim is well-grounded.  The appellant has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the appellant with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disorder either caused or contributed substantially 
or materially to cause the veteran's death.  See 38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  Service 
connection may be granted for disability due to disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If a chronic disorder such as 
cardiovascular or renal disease is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1998).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

For a claim to be well-grounded, it must be supported by 
evidence, not just allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  When, as in this case, the 
determinative issue involves questions of medical causation 
or diagnosis, competent medical evidence is required to make 
the claim well grounded.  See Grottveit v. Brown, 5 Vet. App. 
91 (1993).  In dependency and indemnity compensation cases, 
such evidence is required to link the cause of a veteran's 
death to his service.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Darby v. Brown, 10 Vet. App. 243, 245-6 (1997).

The appellant contends that the RO made a mistake by denying 
her claim for service connection for the cause of the 
veteran's death.  After considering all of the evidence, 
however, the Board finds that it is insufficient to render 
the claim well grounded.  

During his lifetime, the veteran established service 
connection for bilateral defective hearing, rated as 40 
percent disabling; an anxiety reaction, rated as 10 percent 
disabling; and malnutrition, rated as noncompensably 
disabling.

The veteran died on March [redacted], 1996.  The death certificate 
shows that the immediate cause of death was metabolic 
acidosis due to or as a consequence of a heart block due to 
or as a consequence of sick sinus disease.  Additional 
information regarding the veteran's death is contained in a 
hospital summary from the Parkview Hospital dated in March 
1996.  The report shows that the veteran, who was 80 years 
old, presented to the emergency room with complaints of 
abdominal pain, nausea and vomiting.  On examination, his 
heart rate was in the 40's and 50's.  He stated that he felt 
weak and lethargic.  Cardiology was consulted for possible 
placement of a pacemaker.  Nephrology was also consulted for 
a workup of metabolic acidosis.  It was their impression that 
the veteran would need acute hemodialysis.  It was noted that 
he had acute renal failure, and that his outlook appeared 
grave.  Surgery was consulted for a temporary pacer 
placement, but the veteran expired before this could be 
achieved.  

The Board finds that the disorders listed on the death 
certificate and discussed in the final hospital summary were 
not present until many years after the veteran's retirement 
from service.  None of the disorders listed are mentioned in 
the veteran's service medical records or shown to have been 
manifested within a year after service.

The Board has considered the contention made by the appellant 
that the heart disease which resulted in the veteran's death 
developed during his period of active duty.  This opinion, 
however, is not sufficient to support the claim because lay 
persons are not competent to offer medical opinions.  See 
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Grivois v. 
Brown, 6 Vet. App. 136 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  See also Van Slack v. Brown, 5 Vet. 
App. 499, 501 (1993) (holding that a veteran's widow was not 
capable of testifying as to matters involving medical 
causation such as the cause of the veteran's death).

The Board has also reviewed a medical report dated in 
September 1997 from a Kenneth Wiseman, D.O, of the Complete 
Physicians Services.  The report shows that the veteran had 
been a patient at that facility for many years.  Upon arrival 
at the facility, the veteran was diagnosed with hypertension.  
The veteran gave a history of having had hypertension in 
service long before coming to the medical facility.  The 
treating physician noted that during the following years the 
veteran's hypertension remained uncontrolled, and he 
developed kidney problems that eventually lead to his death.  
The physician stated that in his opinion the fact that the 
veteran's hypertension remained untreated for so many years 
was a factor in he development of kidney problems.  

The Board notes that the reports of VA examinations conducted 
in March 1946, December 1952, and in February 1955 are devoid 
of diagnosis of hypertension.  A private medical statement 
dated and submitted in April 1979 reflects that the veteran 
had been under treatment for hypertension since 1965.  

Although the September 1997 private medical report contains a 
medical opinion linking the veteran's death to hypertension, 
the only thing linking the hypertension to service is the 
history given by the veteran.  The Board notes that the fact 
that the veteran's own account of the etiology of his 
hypertension was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical evidence" 
. . . [and] a bare transcription of a lay 
history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.
.
In summary, there is no competent medical evidence linking 
the veteran's death to his period of active service or to his 
service-connected disabilities.  Accordingly, the Board 
concludes that the claim for service connection for the cause 
the veteran's death is not well-grounded.

In light of the foregoing, the Board finds that the appellant 
has failed to meet her initial burden of submitting evidence 
of well-grounded claim for service connection for the cause 
of the veteran's death.  As such, the VA is under no duty to 
assist the appellant in developing the facts pertinent to the 
claim.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  

Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the appellant's claim.  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed.Cir. 1997).  The Board views its 
discussion as sufficient to inform the appellant of the 
evidence which she must present in order to make her claim 
well grounded, and the reasons why her current claim is 
inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

II.  Entitlement to DIC

Dependency and indemnity compensation benefits shall be paid 
to a deceased veteran's surviving spouse in the same manner 
as if the veteran's death is service connected when the 
following conditions are met:

(1) The veteran's death was not caused by his own willful 
misconduct; and

(2) The veteran was in receipt of or for any reason 
(including receipt of military retired or retirement pay or 
correction of a rating after the veteran's death based on 
clear and unmistakable error) was not in receipt of but would 
have been entitled to receive compensation at the time of 
death for a service-connected disability that either:

(i) Was continuously rated totally disabling by a schedular 
or unemployability rating for a period of 10 or more years 
immediately preceding death; or

(ii) Was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death. 38 U.S.C.A. § 
1318 (West 1991); 38 C.F.R. § 3.22 (1998).

In Wingo v. West, 11 Vet. App. 307 (1998), the Court held 
that a surviving spouse may be entitled, pursuant to 38 
U.S.C.A. § 1318, and 38 C.F.R. § 3.22, to receive 
compensation and indemnity compensation benefits as if the 
veteran's death were service connected by demonstrating that 
the deceased veteran would hypothetically have been entitled 
to receive 100 percent disability compensation based on 
service-connected disability at the time of death and for a 
period of 10 consecutive years immediately prior to death, 
though he was for any reason (other than willful misconduct) 
not in receipt of that 100 percent compensation throughout 
that 10 year period.  See also Green v. Brown, 10 Vet. App. 
111 (1997).

Significantly, however, in the instant case, the veteran was 
not rated as totally disabled for a period of 10 or more 
years immediately preceding his death, and there is no reason 
to believe that the veteran would have been hypothetically 
entitled to such a disability rating.  The veteran 
established service connection for bilateral defective 
hearing, rated as 40 percent disabling; an anxiety reaction, 
rated as 10 percent disabling; and malnutrition, rated as 
noncompensably disabling.  The Board notes that neither the 
appellant nor her representative has made any specific 
contentions with respect to this issue or as to why the 
veteran would have hypothetically been entitled to a total 
rating.  Accordingly, the Board concludes that the criteria 
for entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1318(b) (West 1991) are not met.


III.  Basic Eligibility for Survivors' And Dependents' 
Educational
 Assistance Under 38 U.S.C.A. Chapter 35

The appellant and the representative contend that Survivors' 
and Dependents' Educational Assistance should be granted 
because the veteran's death was attributable to a service-
connected disability.

Under 38 U.S.C.A. § 3501 and 38 C.F.R. § 21.3021, persons 
eligible for Dependents' and Survivors' Educational 
Assistance under 38 U.S.C.A. Chapter 35 include the child or 
surviving spouse of a veteran who died of a service-connected 
disability, or who died while having a disability evaluated 
as total and permanent in nature resulting from a service-
connected disability.

For the reasons explained above, the Board has determined 
that the veteran did not die of a service-connected 
disability.  The Board also notes that the veteran did not 
die while having a disability evaluated as total and 
permanent in nature resulting from a service-connected 
disability.  

For the foregoing reasons, the Board concludes that basic 
eligibility for Survivors' and Dependents' Educational 
Assistance is not established.  In this regard, the Board 
notes that the law and regulation governing eligibility for 
Chapter 35 educational benefits are clear and specific, and 
the Board is bound by them.  Where, as here, the law and not 
the evidence is dispositive, the appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, the appellant's claim 
must be denied as a matter of law.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 is denied.  

Basic eligibility for Survivors' and Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35 is denied.




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

